DENSON, J.
Proving that a witness had made contradictory statements as to material facts testified to by such witness on the trial cause is a well-recognized metli'od of impeachment. — Smith's case, 92 Ala. 69, 9 South. 622 ; Payne's case, 60 Ala. 80 ; Henson’s case, 120 Ala. 316, 25 South. 23. If the witness Salonia Calloway made the. statements to Ben Jones embodied in the questions propounded to her on cross-examination by the defendant’s counsel, they were contradictory to material facts testified to by her on her examination in chief. The questions contained the. proper predicate, and it must be held that the court erred in sustaining the solicitor’s objections to them.
If the question had been allowed, and the witness had denied making the statements, or had said she did not. remember making them, then it would have been competent to have proved by Ben Jones that the witness did make the statements. Authorities supra. The -effect of contradictory statements on the credibility of the *54witness should he left to the determination by the jury. Paul’s case, 100 Ala. 138, 14 South. 634 ; Child’s case, 76 Ala. 93.
The court erred in holding that the child, May Calloway, on her voir dire, was a competent witness. She showed no such religious training and instruction as excited a hope of future reward to the good and fear of punishment to the wicked. — Carter’s case, 63 Ala. 52, 35 Am. Rep. 4 ; Beason’s case, 72 Ala. 191 ; White’s case, 136 Ala. 58, 34 South. 177.
For the errors pointed out, the judgment appealed from must be reversed, and the cause remanded.
Reversed and remanded.
Weakley, C.'J., and Haralson and Dowdell, JJ., concur.